Citation Nr: 0808447	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-39 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an apportionment of the veteran's 
disability compensation benefits on behalf of the appellant 
for the period of February [redacted], 2004, through September [redacted], 
2004.

2.  Entitlement to an apportionment of the veteran's 
disability compensation benefits on behalf of his 
stepchildren (the appellant's children) for the period of 
February [redacted], 2004, through September [redacted], 2004.


REPRESENTATION

The appellant is not represented.

The veteran is represented by The American Legion.

ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from May 1993 to December 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 apportionment decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the appellant's request for apportionment of the 
veteran's disability compensation benefits.


FINDINGS OF FACT

1.  The appellant and the veteran were married in February 
2003.  They separated in February 2004 and were divorced in 
September 2004.

2.  The veteran received additional benefits for his VA 
disability compensation beginning in March 2003 for the 
support of the appellant and her two children (the veteran's 
stepchildren).

3.  The veteran stopped receiving additional VA benefits for 
the support of his stepchildren in February 2004.

4.  During the period between when the appellant and the 
veteran separated and were divorced, the veteran received 
additional VA benefits of $66.00 per month for the support of 
the appellant.

5.  An apportionment on behalf of the appellant beyond $66.00 
per month would cause financial hardship for the veteran.


CONCLUSION OF LAW

1.  The criteria for an apportionment of the veteran's VA 
disability compensation benefits in the amount of $66.00 a 
month on behalf of the appellant from February 2004 through 
September 2004 have been met.  38 U.S.C.A. § 5307 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.450, 3.451 (2007).

2.  The criteria for an apportionment of the veteran's VA 
disability compensation benefits on behalf of his 
stepchildren from February 2004 through September 2004 have 
not been met.  38 U.S.C.A. § 5307 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.450, 3.451 (2007)


REASONS AND BASIS FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  However, it does not 
appear that these changes are applicable to claims such as 
the one decided herein.  See, e.g., Barger v. Principi, 16 
Vet. App. 132 (2002).  In Barger, the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA, with 
its expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA).  Similarly, the statute at issue in this matter is not 
found in Chapter 51; rather, it is found in Chapter 53.

Further, the Court has held that the VCAA does not apply to 
decisions regarding how benefits are paid.  Sims v. Nichols, 
19 Vet. App. 453, 456 (2006) (VCAA inapplicable to applicants 
for restoration of competency because they are not seeking 
benefits but a decision regarding how benefits will be 
distributed).  An apportionment decision involves a 
determination as to how existing benefits are paid, such as 
between a veteran and his dependents in the case at hand.  
Under the reasoning in Sims, the VCAA would not appear to be 
applicable to apportionment decisions.  Since the 
applicability of the VCAA to apportionment cases is not 
entirely clear, the Board will proceed to consider whether 
VA's duties to notify and assist have been satisfied in this 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

Through separate March 2004 letters the RO notified the 
veteran and the appellant to submit evidence of their monthly 
income and expenses, and of the amounts each contributed 
toward the support of the other spouse and their dependents.  
The letters also notified the veteran, in particular, of the 
appellant's request for an apportionment of his compensation, 
and the fact that the RO would be making a determination in 
relation to that request.  The letters also notified the 
veteran of what VA would be doing in terms of the payment and 
distribution of his disability benefits.  The letters 
requested the veteran and the appellant to submit any 
additional evidence, which would include evidence in their 
possession that pertained to the claim.  In short, these 
letters served to provide notice of the information and 
evidence needed to substantiate the appellant's claim for an 
apportionment, notice of the evidence that the veteran and 
the appellant were expected to provide, notice of VA's 
responsibilities in regard to the veteran's spouse's claim, 
and notice to the parties to submit all relevant evidence.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The veteran and the appellant were provided with an SOC in 
September 2004 and a SSOC in December 2005, which notified 
them of the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and their relative responsibilities to provide 
evidence versus the responsibility of VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Board acknowledges that the 
parties herein have not been provided with notice of the type 
of evidence necessary to establish a disability rating or 
assign an effective date.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  However, we find no prejudice 
to either party in proceeding with this appeal, because any 
question as to an appropriate disability rating and effective 
date to be assigned is inapplicable to this matter.

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain records 
relevant to the apportionment claim.  38 U.S.C.A. § 5103A 
(a), (b) and (c).  The appellant has not identified any 
additionally available evidence for consideration in her 
appeal.  Further, VA has not conducted medical inquiry in 
relation to the claim, for the reason that examinations and 
medical opinions are not necessary for an apportionment 
claim.  38 U.S.C.A. § 5103A(d).  The Board finds that there 
is no indication that additional action is needed to comply 
with the duty to assist the parties.  38 U.S.C.A. § 5103A(d).  
Neither the appellant nor the veteran has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  The Board now proceeds to review the merits of the 
claim.

II.  Analysis

Under 38 U.S.C.A. § 5307, if the veteran's children are not 
in his custody, all or any part of the compensation or 
pension payable on account of the veteran may be apportioned 
as may be prescribed by the Secretary.  VA regulations 
provide for two types of apportionments. 

A "general" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.450.  Section 3.450 
provides that an apportionment may be paid if the veteran's 
children are not residing with him and he is not reasonably 
discharging his responsibility for their support.  
Apportionment may also be paid on behalf of the veteran's 
spouse if he is not residing with her and is not reasonably 
discharging his responsibility for the spouse's support.  See 
38 U.S.C.A. § 5307(a); 38 C.F.R. § 3.450(a).  It is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" 
apportionment, which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451.  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  Section 3.451 further provides that apportionment 
of more than 50 percent of the veteran's benefits is 
ordinarily considered to constitute undue hardship on him or 
her, while apportionment of less than 20 percent of his or 
her benefits is ordinarily considered insufficient to 
constitute a reasonable basis for any apportionment.

Marriage is established by one of the following types of 
evidence: a copy or abstract of the public record of 
marriage, an official service department report if the 
marriage occurred during active service, the affidavit of the 
clergyman or magistrate who officiated, the original 
certificate of marriage, an affidavit or certified statements 
by two or more witnesses to the marriage, sufficient proof of 
a common-law marriage, or other secondary evidence which 
reasonably supports a conclusion that a valid marriage 
occurred.  38 C.F.R. § 3.205(a).

The validity of a divorce decree regular on its face will be 
questioned by the VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby.  38 C.F.R. § 3.206.

Generally, the term child of a veteran means an unmarried 
person who is a legitimate child, a child legally adopted by 
the veteran before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child.  38 C.F.R. § 3.57 (2007). 

In this case, the record reflects that the appellant's 
children are not children of the veteran; it is undisputed 
that they were his "step-children" during their marriage.

The RO denied the appellant's claim in the December 2005 SSOC 
because she did not provide a statement of her income from 
January 2004 through September 2004.  However, she wrote in 
her October 2004 VA Form 9 that she had no income during that 
period.  In contrast, the veteran reported in a June 2004 
statement that the appellant received $650 per month of child 
support from the father of her children, and he stated in a 
September 2004 telephone conversation with the RO that the 
appellant was working.  For the reasons discussed below, the 
Board finds that it is not necessary to resolve these 
discrepancies regarding the appellant's income in order to 
decide her apportionment claim.

The record contains a copy of a certificate documenting 
marriage between the appellant and the veteran in February 
2003.  In a March 2004 Report of Contact, an official from 
the RO wrote that the veteran reported that the appellant and 
her two children had moved out on February [redacted], 2004, and that 
he was not providing any financial support to the children.  
Accordingly, the RO removed the veteran's two step-children 
from his monthly VA entitlement, and notified him of that 
action in a March 2004 letter.  

When the veteran's step-children ceased to be living in his 
household, they were no longer considered his children under 
VA regulations, and therefore his VA disability benefits 
could not be apportioned for their support.  See 38 C.F.R. 
§ 3.57, 3.450, 3.451.  Therefore, the claim for apportionment 
to support the veteran's step-children for the period between 
February 2004 and September 2004 must be denied as a matter 
of law.    

The appellant wrote in her claim that she and the veteran had 
separated on February [redacted], 2004.  The veteran wrote in a June 
2004 statement that they had separated on February [redacted], 2004.  
As discussed above, the veteran previously reported to VA 
that the appellant moved out of their home on February [redacted], 
2004.  Since the appellant wrote in February 2004 that she 
and the veteran separated on February [redacted] for the safety of her 
and her children, the Board finds that it is reasonable that 
they may have not formally moved out of the home they shared 
with the veteran.  Therefore, the Board finds, for the 
purpose of the present decision, that the appellant and the 
veteran separated on February [redacted], 2004.  The file contains a 
divorce decree for the appellant and the veteran dated 
September [redacted], 2004.

Since the veteran was not residing with the appellant during 
the period in question, they were still married, and the 
record shows that he did not provide any support to her, the 
Board finds that the general provisions for the award of 
apportionment to the appellant have clearly been met.  
38 C.F.R. § 3.450.  The question now presented concerns the 
amount of that apportionment.  The regulations state that the 
rate of apportionment of disability compensation, service 
pension, or retirement pay will be determined under section 
3.451 of the regulations.  See 38 C.F.R. § 3.453.  This 
necessitates an examination of whether an apportionment on 
behalf of the appellant would create a hardship for the 
veteran.  38 C.F.R. § 3.451.

The RO found in its July 2004 decision that there could not 
be an apportionment of the veteran's benefits because it 
would create a hardship for him.  The veteran had $1,184.00 
of monthly income, including his VA benefits, and had 
$1,187.75 of expenses per month.  However, the RO did not 
consider that, at the time of its decision, $66.00 of the 
veteran's monthly benefit check from VA constituted 
additional compensation for the support of the appellant.  
The Court has ruled that apportionment of the amount received 
by a veteran as an additional benefit on account of having a 
dependent does not constitute undue hardship under 38 C.F.R. 
§ 3.451.  Hall v. Brown 5 Vet. App. 294, 295 (1993).

The record shows that the veteran was paid $755.00 a month by 
VA beginning on February [redacted], 2004, after his stepchildren 
were removed from consideration in his award.  He was paid 
$689.00 a month by VA beginning on October 1, 2004, when the 
appellant was removed from his entitlement due to their 
divorce.  Thus, the veteran was receiving $66.00 a month for 
the support of the appellant during their separation.

The Board concurs with the RO that apportionment of the 
veteran's monthly VA benefits might create a temporary 
hardship for him.  See 38 C.F.R. § 3.450, 3.451, 3.453, 
3.458(a).  However, the record shows that $66.00 of the 
veteran's monthly VA benefits during the period when he and 
the appellant were separated was specifically for her 
support.  Therefore, under Hall, the veteran cannot claim 
hardship for this amount, and it must be apportioned to the 
appellant as a special apportionment under 38 C.F.R. § 3.451; 
Hall 5 Vet. App. at 295.




ORDER

An apportionment of the veteran's VA benefits in the amount 
of $66.00 per month on behalf of the appellant, from February 
2004 to September 2004, is granted.

An apportionment of the veteran's VA benefits on behalf of 
his stepchildren (the appellant's children), from February 
2004 to September 2004, is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


